202 N.W.2d 861 (1972)
NORTHERN IMPROVEMENT COMPANY, INC., a South Dakota corporation, Plaintiff and Appellant,
v.
SOUTH DAKOTA STATE HIGHWAY COMMISSION, Consisting of Governor Richard F. Kneip, et al., Defendants and Respondents.
No. 11090.
Supreme Court of South Dakota.
December 12, 1972.
Rehearing Denied January 17, 1973.
Ronald G. Schmidt, Pierre, for plaintiff and appellant.
Carl W. Quist, Highway Asst. Atty. Gen., and Larry M. Von Wald, Spec. Asst. Atty. Gen., Pierre, for defendants and respondents.
Costello, Porter, Hill, Banks & Nelson, Rapid City, for amicus curiae.

MEMORANDUM OPINION
HANSON, Presiding Judge.
This is an action for damages for breach of a contract entered into by plaintiff and the South Dakota State Highway Commission for certain highway construction work on U. S. Highway No. 212 in Codington County. The claimed damages in the *862 amount of $379,294.00 are all in excess of and in addition to the contract price of the work agreed to be performed.
Plaintiff has appealed from the order dismissing its complaint. The issues involve the meaning and effect of SDCL 31-2-34 to 31-2-39 inclusive as limited by Sections 8 and 9, Article XI of the South Dakota Constitution. The same issues were recently considered by this court in the case of G. H. Lindekugel & Sons, Inc. v. South Dakota State Highway Commission et al., S.D., 202 N.W.2d 125 (1972), and were all determined adversely to plaintiff's contentions and claims herein.
Accordingly, the order appealed from is affirmed.
BIEGELMEIER and WINANS, JJ., concur.
WOLLMAN and DOYLE, JJ., dissent.